Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 9/22/2022, have been fully considered and reviewed by the examiner.  Claims 1, 3, 7-11, 13-14, 17-22 remain pending with claim 20 withdrawn from consideration due to restriction requirement.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered are not persuasive for the following reasons.  
Applicant argues that Woodruff discloses ALD process and that coflowing is CVD process and that modifying ALD process to provide coflowing would not be obvious because the references cited disclose two distinct and mutually exclusive deposition processes.  Additionally, applicant argues that using coflowing would change the basic operation of the ALD process and therefore would not be combinable with a CVD process.  
Applicants have proffered no factual evidence to support the position that these processes are separate and distinct.  Mere attorney statement that the ordinary artisan would find these to be completely distinct does not itself take the place of factual evidences.   Initially, the examiner notes that ALD is a chemical vapor deposition process.    The examiner notes that Woodruff does discloses separate application of the precursors in an ALD process to form the layer using an A and B half reactions, but the examiner notes that Yang explicitly discloses that a predictable alternative to A/B alternating pulses includes overlapping pulses (paragraph bridging columns 4-5).  See also embodiments in Figures 2A and 2C (ALD, alternating pulsation at 2A and coflowing pulsation (See Figure 2B/2C).  Therefore, Yang disclsoes the same materials as taught by Woodruff for the ALD can alternatively be depositing by using coflowing and therefore the combination of references leads to predictability in modifying alternating pulsation with coflowing.  The applicant’s have offered no more than mere attorney speculation unsupported by factual evidence.  As such, the examiner maintains that the facts on record support the prima facie case of obviousness that coflowing would have been recognized as predictable in depositing the layer by vapor deposition and the applicants have not met their burden of providing factual rebuttal evidence.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Therefore because Yang discloses alternates of alternating or coflowing, the examiner disagrees with the applicant’s spurious argument that using coflowing would change the principle operation of alternating because Yang illustrates the predictability in forming a metal silicide using either gas supply technique and thus not mutually exclusive from each other but known alternatives.
Applicants arguments against Jongbloed are noted, but not persuasive because while Jongbloed disclose CVD and ALD are known processes, the examiner can not locate sufficient factual evidence as it relates to the combination of references.  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).
In view of the disclosure of Yang, which illustrates that alternating or coflowing as known alternatives, the applicant has failed to establish with any factual evidence that such using coflowing or alternating will have predictable results, i.e. film deposition using the precursors.  The applicants have proffered no commensurate and factual evidence or secondary consideration of unpredictability or unexpected results and thus has failed in supply rebuttal evidence to the examiner proffered prima facie case of obviousness.
All other arguments not specifically addressed above are deemed to be moot as mere attorney speculation not supported by factual evidence.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150295089 by Huang et al. taken with US Patent Application Publication 20170259298 by Woodruff et al., US Patent 6911391 by Yang et al. alone or further with US Patent 7732327 by Lee et al.
 Claim 1:  Huang discloses a method for depositing a film on a substrate, including using vapor deposition to deposit a metal silicide layer by vapor deposition on the source/drain regions 30 (0033), where Huang discloses the regions (30) may comprise a GeB layer and SiGeB layer (Figure 18-21 and accompanying text, see specifically 0047, 0048, 0052).  Huang fails to disclose the particulars of the vapor deposition silicide formation. 
Woodruff discloses a method of processing a substrate, comprising: positioning the substrate within a processing chamber, wherein the substrate comprises a germanium-containing film such as source drain regions (Figure 4 and accompanying text, see also 0002, 0006, 0010), heating the substrate to a temperature of about 250C to 400C which overlaps the ranges as claimed and exposing the substrate to a metal precursor and a silicon precursor during a vapor deposition process and forming a silicide film on the germanium-containing film (Figure 4 and accompanying text, 0039-0052).
Woodruff discloses wherein forming the silicide film on the germanium-containing film further comprises: reacting the metal precursor and a portion of the germanium-containing film to produce a metal germanium layer (see 0063 stating contacting the substrate with the metal precursors);  and reacting the silicon precursor and the metal germanium layer to produce the silicide film (0056-0063).
While the examiner maintains the position as set forth above, the examiner notes the temperature, thickness, and conformality of Woodruff are overlapping the claimed range and therefore the prior art makes obvious the claimed temperatures, thicknesses and conformality.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  A the very least, these process conditions and variables are taught by Woodruff as optimizable variables to achieve a desired results and therefore it would have been obvious to have determined the optimum temperature, thickness and conformality to achieve the desired deposition.
Woodruff discloses ALD process with sequentially exposing and repeating to deposit multiple metal silicide layers (Figure 1 and accompanying text) and discloses forming the silicide film on the germanium-containing film further comprises: reacting the metal precursor and a portion of the germanium-containing film to produce a metal germanium layer as specifically addressed above.  Woodruff fails to disclose co-flowing the precursors; however, Yang, also forming TiSi layers discloses combining alternating with co-flowing to deposit a TiSi layer (Column 4, line 39-column 5, line 65).   Therefore, taking the references collectively, it would have been obvious to have modified Woodruff to include the co-flowing as such would have provided predictable results (i.e. deposition of TiSi comprising layer).
Here, Yang discloses an embodiment that include continuous flow rate of the metal precursor, after the initial exposure, maintain this continuous flow rate and coflow the metal precursor and silicon precursor so as to deposit the silicide layer thereon.  Here, the claims include comprising language and this known and obvious method for supplying gases would read on the broadly drafted claim requirements.  As for the reaction to form a Ge containing layer using the Ti and thereafter forming the silicide layer, Woodruff discloses the formation of bonds between the metal silicide (TiSi) and the substrate (Ge) and therefore would meet the requirements of titanium germanium silicide (0068-0069).  Additionally, the examiner notes Woodruff discloses forming bonds between the substrate germanium layer and the metal silicide layer, including consumption of some or part of the substrate material into the silicide layer (0068-0069).
Alternatively, the examiner cites here Lee, which discloses forming a vapor deposited metal silicide layer and discloses a process for such deposition includes continuously flowing the metal precursors, after the initial exposure, maintaining the continuous flow rate and then supply the silicon precursor to co-flow the two together as a mixture (Figure 1 and accompanying text).  Therefore, taking the references collectively it would have been obvious to have provided a continuous flow of metal precursor and coflow the silicon precursor after initial metal exposure during the vapor deposition process as such is taught by Lee as a known method for metal silicide deposition.
Woodruff discloses the silicide film has a conformality of about 1% to about 50% of an average thickness of the silicide film (0051).  At the very least, the prior art discloses the same process steps and the same substrate material and therefore would necessarily result in the claimed conformality (since that is all that is required by the claims to achieve the claimed results is met by Woodruff) unless the applicant is performing process steps or using process conditions that are necessary.
Because heating the substrate to 400C would include controlling the heating of the substrate to this temperature, the claims are met by the prior art reference.  The claims do not require the first and second temperature to be different, only that heating to 400C takes place and it is the examiners position that providing a process temperature of 400C (as suggested by Woodruff) would necessarily encompass heating to a first temperature of  400C as well as heating to a second temperature of 400C as claimed.	
	Claims 3 and 8:   Woodruff discloses the formation of bonds between the metal silicide (TiSi) and the substrate (Ge) and therefore would meet the requirements of titanium germanium silicide (0068-0069).  Additionally, the examiner notes Woodruff discloses forming bonds between the substrate germanium layer and the metal silicide layer, including consumption of some or part of the substrate material into the silicide layer (0068-0069) and therefore taking the references for its entire teaching, it would have been obvious to have deposited a titanium germanium silicide layer (i.e. metal silicide with bonds with Ge layer) to reap the benefits as outlined by Woodruff.
Claim 7:  Woodruff discloses a temperature window that overlaps both the first and second temperature and therefore makes obvious the ranges as claimed; however, fails to explicitly disclose the second temperature for coflowing is higher than the temperature for titanium pulsing.  However, Woodruff explicitly discloses the temperatures will depend on the surface terminations and reactant species involved and varying (0040) and discloses the selection of the appropriate temperatures are within the skill of one ordinary in the art (0049) and therefore it would have been obvious to have provided the optimum temperatures for the process through routine experimentation to reap the benefits of depositing the film.    Additionally, and at the very least since the temperature range of the first and second temperature are fully disclosed by the prior art, the relationship has not been established as critical and therefore differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 	Claim 9:  Woodruff discloses titanium halide (0085).
	Claim 10:  Woodruff discloses silane (0084).
	Claim 11:  Woodruff discloses silane and halides of titanium; however, fails to disclose TiCl4.  However, Yang also discloses silane and halide of titanium discloses TiCl4 -as the precursor for silicide deposition and therefore using such would have been obvious as predictable (column 5, lines 30-35).  
	Claim 12: Woodruff discloses heating the substrate to a temperature of about below 500C, such as 250C to 400C, each of which anticipates the range as claimed (0040).
Claim 13:  The prior art discloses the same process steps and the same substrate material and therefore would necessarily result in the claimed conformality (since that is all that is required by the claims to achieve the claimed results is met by Woodruff) unless the applicant is performing process steps or using process conditions that are necessary.	
	Claim 14:  Woodruff discloses 1 nm (0104) which is explicitly required by the claims and therefore is anticipated.
	Claim 17:  Huang discloses germanium layers are source/drain regions 30 for what can reasonably be considered the claimed “a pMOS layer” as such is merely name designation of the layer without more structure or requirements (0045).
	Claims 18-19:  The limitations of these claims are specifically addressed above.  The examiner incorporates herein by reference the Remarks above as it relates to the temperature.
	Claim 21:  Woodruff discloses adjusting the metal to silicon ratio by regulating the flow rates and amounts of the precursors during the deposition process (0069) and therefore providing the amount as claimed would have been obvious as predictable through routine experimentation.  


Claim 1, 3, 7-11, 13-14, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang with Woodruff and Yang alone or further with Lee, each taken collectively with US Patent Application 20170029948 by Jongbloed et al.
Woodruff taken with Yang alone or further with Lee discloses all that is taught above.  As for the first and second temperature as claimed, the examiner cites here Jongbloed, which discloses vapor deposition process (CVD and/or ALD) and discloses adjusting the temperature of the process depending the reactant, including raising or lowering the temperature during the second process, and therefore taking the references collectively it would have been obvious to have modified the temperature, including raising the temperature, for the co-flowing process, as Jongbloed discloses the changing the temperature during the process would have been obvious as predictable.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang with Woodruff and Yang alone or further with Lee, each taken collectively with Jongbloed et al and further with US Patent Application Publication 20160043035 by Lin et al.
Huang with Woodruff and Yang alone or further with Lee, each taken collectively with Jongbloed et al discloses all that is discussed above; however, fails to disclose the dielectric layer deposited thereon.  However, Lin, also discloses similar devices with source/drain devices that include epitaxy layers and silicide layers (Figure 7 and accompanying text) and discloses depositing a SiN layer over the silicide layer (0030) and therefore, taking the references collectively, it would have been obvious to have modified Huang with Woodruff and Yang alone or further with Lee, each taken collectively with Jongbloed et al to deposit the SiN as suggested by Lin as such is a known layer deposited on the source/drain and silicide layers in pFET structure (similar to that as taught by Huang).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718